 

EMPLOYMENT, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

 

This Employment, Confidentiality and Proprietary Rights Agreement (“Agreement”)
is entered into as of the 19th day of June, 2015 (the “Effective Date”) by and
between DigiPath, Inc. (the “Company”), and Todd Peterson (the “Employee”).

 

WHEREAS, the Company desires to employ the Employee as the Chief Financial
Officer of the Company in accordance with the terms and provisions of this
Agreement, and the Employee desires to serve the Company in such capacity.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

 

1. Employment. The Company hereby employs the Employee, and the Employee hereby
accepts employment by the Company, upon the terms and subject to the conditions
set forth in this Agreement. Employee shall be employed as the Chief Financial
Officer of the Company, and shall render such services and have such duties as
are customary for such position, including, without limitation, those services
and duties set forth in the Schedule attached hereto or as the Board of
Directors or Chief Executive Officer of the Company may request from time to
time.

 

2. Compensation. For the services rendered by Employee under this Agreement, the
Company shall pay the Employee the compensation specified in the Schedule.

 

3. Term and Survivability. The term of this Agreement shall be for successive
three-month periods starting from the Effective Date and shall renew
automatically at the end of each three-month term unless cancelled by either
party upon not less than ten (10) day’s written notice prior to the end of the
term. Upon termination of this Agreement the following sections of this
Agreement shall survive such termination: Sections 3, 5, 6, 7, 8, 10, 11, 12 and
14.

 

4. Costs and Expenses of Employee’s Performance. Except as set forth on the
Schedule, all costs and expenses of Employee’s performance hereunder shall be
borne by the Employee.

 

5. Confidentiality. Employee agrees that Employee will not, except when required
by applicable law or order of a court, during the term of this Agreement or
thereafter, disclose directly or indirectly to any person or entity, or copy,
reproduce or use, any Trade Secrets (as defined below) or Confidential
Information (as defined below) or other information treated as confidential by
the Company, known, learned or acquired by the Employee during the period of the
Employee’s employment by the Company. For purposes of this Agreement,
“Confidential Information” shall mean any and all Trade Secrets, knowledge, data
or know-how of the Company, any of its affiliates or of third parties in the
possession of the Company or any of its affiliates, and any nonpublic technical,
training, financial and/or business information treated as confidential by the
Company or any of its affiliates, whether or not such information, knowledge,
Trade Secret or data was conceived, originated, discovered or developed by
Employee hereunder. For purposes of this Agreement, “Trade Secrets” shall
include, without limitation, any formula, concept, pattern, processes, designs,
device, software, systems, list of customers, training manuals, marketing or
sales or service plans, business plans, marketing plans, financial information,
or compilation of information which is used in the Company’s business or in the
business of any of its affiliates. Any information of the Company or any of its
affiliates, which is not readily available to the public, shall be considered to
be a Trade Secret unless the Company advises Employee in writing otherwise.
Employee acknowledges that all of the Confidential Information is proprietary to
the Company and is a special, valuable and unique asset of the business of the
Company, and that Employee’s employment by the Company has created, creates and
will continue to create a relationship of confidence and trust between the
Employee and the Company with respect to the Confidential Information.
Furthermore, Employee shall immediately notify the Company of any information,
which comes to its attention, which might indicate that there has been a loss of
confidentiality with respect to the Confidential Information. In such event,
Employee shall take all reasonable steps within its power to limit the scope of
such loss.

 

1

 

 

6. Return of the Company’s Proprietary Materials. Employee agrees to deliver
promptly to the Company on termination of this Agreement for whatever reason, or
at any time the Company may so request, all documents, records, artwork,
designs, data, drawings, flowcharts, listings, models, sketches, apparatus,
notebooks, disks, notes, copies and similar repositories of Confidential
Information and any other documents of a confidential nature belonging to the
Company, including all copies, summaries, records, descriptions, modifications,
drawings or adaptations of such materials which Employee may then possess or
have under its control. Concurrently with the return of such proprietary
materials to the Company, Employee agrees to deliver to the Company such further
agreements and assurances to ensure the confidentiality of proprietary
materials.

 

7. Assignment of Proprietary Rights. Other than the Proprietary Rights (as
defined below) listed on the Schedule attached hereto, if any, Employee hereby
assigns and transfers to the Company all right, title and interest that Employee
may have, if any, in and to all Proprietary Rights (whether or not patentable or
copyrightable) made, conceived, developed, written or first reduced to practice
by Employee, whether solely or jointly with others, during the period of
Employee’s employment with the Company which relate in any way to the actual or
anticipated business or research and development of the Company, or result from
or are suggested by any task assigned to Employee or by any of the work Employee
has performed or may perform for the Company. Employee acknowledges and agrees
that the Company shall have all right, title and interest in, among other items,
all research information and all documentation or manuals related thereto that
Employee develops or prepares for the Company during the period of Employee’s
employment by the Company and that such work by Employee shall be work made for
hire and that the Company shall be the sole author thereof for all purposes
under applicable copyright and other intellectual property laws. Other than the
Proprietary Rights listed on the Schedule attached hereto, Employee represents
and covenants to the Company that there are no Proprietary Rights relating to
the Company’s business which were made by Employee prior to Employee’s
employment by the Company. Employee agrees promptly to disclose in writing to
the Company all Proprietary Rights in order to permit the Company to claim
rights to which it may be entitled under this Agreement. With respect to all
Proprietary Rights which are assigned to the Company pursuant to this Section 7,
Employee will assist the Company in any reasonable manner to obtain for the
Company’s benefit patents and copyrights thereon in any and all jurisdictions as
may be designated by the Company, and Employee will execute, when requested,
patent and copyright applications and assignments thereof to the Company, or
other persons designated by the Company, and any other lawful documents deemed
necessary by the Company to carry out the purposes of this Agreement. Employee
will further assist the Company in every way to enforce any patents, copyrights
and other Proprietary Rights of the Company. “Proprietary Rights” means any
ideas, concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
copyrightable works, and techniques and all Intellectual Property Rights in any
of the items listed above. The term “Intellectual Property Rights” means all
trade secrets, copyrights, trademarks, mask work rights, patents and other
intellectual property rights recognized by the laws of any jurisdiction or
country.

 

2

 

 

8. Trade Secrets of Others. Employee represents to the Company that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Employee in confidence or in trust prior to his employment by the
Company, and Employee will not disclose to the Company, or induce the Company to
use, any confidential or proprietary information or material belonging to
others. Employee agrees not to enter into any agreement, either written or oral,
in conflict with this Agreement.

 

9. Other Obligations. Employee acknowledges that the Company, from time to time,
may have agreements with other persons which impose obligations or restrictions
on the Company regarding proprietary rights made or developed during the course
of work hereunder or regarding the confidential nature of such work. Employee
agrees to be bound by all such obligations and restrictions and to take all
action necessary to discharge the obligations of the Company hereunder.

 

10. Non-Solicit. Employee will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Employee, or otherwise seek to
adversely influence or alter such individual’s relationship with the Employee;
or (ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Employee to terminate or otherwise alter
his, her or its relationship with the Employee or any of its affiliates.

 

3

 

 

11. Equitable Remedies. In the event of a breach or threatened breach of the
terms of this Agreement by Employee, the parties hereto acknowledge and agree
that it would be difficult to measure the damage to the Company from such
breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.

 

12. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of Nevada. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the federal and State courts located in
Las Vegas, Nevada and all related appellate courts, and the parties hereby
consent to the jurisdiction of such courts, and that venue shall be in Las
Vegas, Nevada.

 

13. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.

 

14. Attorney Fees. Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

 

15. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Employee without the
prior written consent of the Company. Any assignment of rights or delegation of
duties or obligations hereunder made without such prior written consent shall be
void and of no effect.

 

16. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

 

4

 

 

17. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

 

18. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice).

 

  (i) If to the Company:             DigiPath, Inc.     6450 Cameron Street
Suite 113     Las Vegas, NV 89118     Todd@digipath.com         (ii) If to the
Employee:             Todd Peterson     3608 Mallardwood Drive     Las Vegas,
Nevada 89129     email: accounting@digipath.com

 

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date mailed, as the case may
be.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date written above.

 

  DIGIPATH, INC.         By: /s/ Todd Denkin   Name: Todd Denkin   Title: Chief
Executive Officer         EMPLOYEE:       /s/ Todd Peterson   Todd Peterson

 

6

 

 

Schedule

 

1. DUTIES       The Employee shall have the titles CFO, Treasurer and Secretary
with duties and responsibilities commensurate with such titles of a
publicly-reporting company under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and shall be responsible for the following:

 

  a) Preparation of the Company’s financial statements         b) Oversight and
management of the Company’s accounting function         c) Oversight of the
Company’s internal controls         d) Review of contracts and agreements      
  e) Act as Company point person in connection with auditor quarterly reviews
and annual audits         f) Be primarily responsible for timely filing of all
required periodic reports under the Exchange Act         g) Perform additional
duties from time to time as reasonable requested by email from the Chief
Executive Officer

 

2. SCHEDULE AND COMMITMENT OF TIME:       Employee will work a minimum of 30
hours per week. Work need not be performed at Company offices unless reasonably
requested by the Company’s Chief Executive Officer.     3. REPORTING SCHEDULE:  
    Employee shall report to the Chief Executive Officer and Board of Directors.
    4. COMPENSATION AND PAYMENT TERMS:       The Employee shall be paid $7,500
per month for the above services in accordance with the Company’s regular
payroll practices. An additional $500 per month will be paid to Employee to
cover medical insurance until such time as the company provides benefits.      
In addition, Employee will be granted cashless options to purchase 100,000
shares of the Company’s common stock with an exercise price equal to the closing
price of the Company’s common stock on the Effective Date, vesting quarterly
over the one-year period following the grant date, exercisable over a ten year
period from the Effective Date.     5. EXPENSES:       All expenses shall be
pre-approved in advance by Company in order to qualify for reimbursement. An
email authorization by an officer of Company shall be deemed valid for this
approval.

 

 

 

